By the whole Court.
Though by statute, “whatsoever negro is found wandering out of the town or place to which he belongs, without a ticket, or pass, in writing, under the hand of his master or owner, or of an assistant or justice of the peace, shall be deemed a runaway; and any person finding or meeting him, may seize and secure him, to be examined before the next authority,” etc. Yet the jury having found that the plaintiff, at the date of his writ (which was the next day after the facts complained of) lived and dwelt in the city of Norwich, it appears that he was not wandering out of the town or place to which he belonged, so as by the statute to justify the seizure of him by a private person, not his master.
If the plaintiff was a wandering negro, subject to be taken up as a runaway, this, though it might be matter of justification, and pleadable in bar, is not matter of abatement, nor the question concerning it a material part of the issue.
As to the other point — An opinion formed and declared upon a general principle of law, does not disqualify a juror to sit in a cause in which that principle applies. Juries are judges of law as well as fact, as relative to the issues put to them, and are supposed to have opinions of what the -law is, though a willingness to change them, if reason appears in the course of the trial. They may all be challenged on one side or the other, if having an opinion of the law in the case is ground of challenge.— It is enough in point of in-differency, that jurors have no interest of their own affected, and no personal bias, or prepossession, in favor or against either party; and not requisite that they should be ignorant *428of tbe cause, or unopinionated, as to tbe rules and principles by which it is to be decided.— It has been adjudged (23 Car. K. B.) not to be a sufficient cause of challenge, that a juror had declared his opinion concerning the title of the land in question; so also, that the jury have found others guilty on the same indictment; or that a juror has declared his opinion that the party is guilty, and will be hanged, if it appears he made such declaration from his knowledge of the cause, and not out of ill will to the party. 2 Hawk. P. C. 418.- It appears, therefore, to us, that the judgment of the City Court is not erroneous in either of the matters complained of.